Citation Nr: 1823492	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-29 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for glaucoma.

2.  Entitlement to service connection for glaucoma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service with the U.S. Navy from February 2003 to July 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in New Orleans, Louisiana.  

The issue of entitlement to service connection for glaucoma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Claims for service connection for glaucoma were denied by the RO in September 2003 and September 2010, and no new and material evidence pertinent to these claims was received by VA within one year from the date that the RO mailed notice of these adverse determinations to the Veteran; the September 2010 rating action was the last final denial as to that issue on any basis before the present attempt to reopen the claim. 

2.  Evidence received since the September 2010 rating decision is new and raises a reasonable possibility of substantiating the underlying claim for service connection for glaucoma.







CONCLUSION OF LAW

The September 2010 rating decision that denied service connection for glaucoma is final; new and material evidence has been received sufficient to reopen this previously denied and unappealed claim.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156(a), 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  With regard to the threshold matter of the petition to reopen the previously denied issue of entitlement to service connection for glaucoma, the Board is granting in full the benefits sought on appeal.  Thus, no further discussion of VA's duty to notify and assist with respect to this issue is necessary.


Law and Analysis

The Veteran seeks to reopen a previously denied claim for service connection for glaucoma.

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA.  38 U.S.C. §§ 5108, 7105; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  Elkins v. West, 12 Vet. App. 209 (1999).

In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In a September 2003, rating decision, the RO essentially denied service connection for glaucoma on the basis that there was no confirmed diagnosis.  The September 2003 rating decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

A rating action in September 2010, affirmed the denial of service connection on the basis that new and material evidence had not been submitted to reopen the claim.  This rating decision also became final as no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued.  Id.  The September 2010 rating action was the last final denial as to this issue on any basis before the present attempt to reopen the claim. 

However, the evidence received since then is both new and material to the claim.  Such evidence consists of a medical opinion from the Veteran's private physician who noted the Veteran's current diagnosis of glaucoma was incurred during her military service and was currently being treated with Timolol Maleate 0.5% Ophthalmic Solution.  This opinion relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating it.  This new evidence, in conjunction with VA's duty to assist, requires reopening.  Shade, 24 Vet. App. at 117.  Accordingly, the claim is reopened, but the Board finds that a remand is necessary for further development.

ORDER

New and material evidence having been received, the claim for service connection for glaucoma is reopened, and to this extent only, the appeal is granted.


REMAND

In light of the Board's finding that the previously denied claim of service connection for glaucoma is reopened, the underlying issue must be considered on a de novo basis.  

Service treatment records shows that during a screening for refractive surgery, the Veteran had intraocular pressure (IOP) of 17 mm Hg in each eye, which was considered high but normal.  She was referred to general ophthalmology for a glaucoma evaluation, where her IOP was 16 mm Hg bilaterally.  The examiner noted that IOP between 12 and 22mm Hg was considered within normal limits.  The clinical impression was glaucoma suspect.

When examined by VA in August 2003, the VA eye examiner opined that glaucoma was not found on exam, but that the Veteran should be rechecked in 6 months due to her family history of glaucoma.  The Veteran had normal IOP of 13 mm HG in both eyes. 

As noted above, a private physician has indicated the Veteran has glaucoma that is being treated with Timolol Maleate, a commonly prescribed glaucoma medication.  However the Board notes that the private physician also reported the Veteran had normal IOP of 17 mm HG in each eye.  Thus, in view of the possibility that there may now be a confirmed diagnosis of glaucoma, the Veteran should be afforded a current examination.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary identification of sources by the Veteran, obtain any outstanding VA or non-VA clinical records pertaining to treatment of the Veteran for glaucoma since her discharge from service in 2003 that are not already associated with the claims file.  The Board is particularly interested in records from D.K. Zaveri, M.D. from April 2009 to the present.

2.  The Veteran should be scheduled for a VA examination.  The electronic claims file should be made available for review in connection with this examination.  Any medically indicated testing should be accomplished.  The examiner must utilize the appropriate Disability Benefits Questionnaire (DBQ).  

Following examination of the Veteran and review of the relevant records and lay statements, the examiner should confirm or rule out a diagnosis of glaucoma.  If the examiner determines that glaucoma has not been present during the period of the claim, he/she should explain why the diagnosis is not warranted.  If the examiner determines that glaucoma has been present for any portion of the period of the claim, he/she should then state whether it is at least as likely as not (a 50 percent probability or greater) that the glaucoma is etiologically related to the Veteran's active service.

3.  After the above action is completed, if the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals (Board) or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


